     Case 2:20-cv-00195-JAM-CKD Document 124 Filed 12/22/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    THOMAS SCHMITZ, et al.,                           No. 2:20–cv–00195–JAM-CKD PS

12                        Plaintiffs,                   ORDER

13             v.                                       (ECF No. 85)

14    A. ASMAN, et al.,
15                        Defendants.
16

17            On November 16, 2020, the magistrate judge filed findings and recommendations (ECF

18   No. 85), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. On November 30,

20   2020, plaintiffs filed objections to the findings and recommendations (ECF No. 88), to which

21   various defendants have replied (ECF Nos. 115–117) and which have been considered by the

22   court.

23            This court reviews de novo those portions of the proposed findings of fact to which an

24   objection has been made. 28 U.S.C. § 636(b)(1); McDonnell Douglas Corp. v. Commodore

25   Business Machines, 656 F.2d 1309, 1313 (9th Cir. 1981); see also Dawson v. Marshall, 561 F.3d

26   930, 932 (9th Cir. 2009). As to any portion of the proposed findings of fact to which no objection

27   has been made, the court assumes its correctness and decides the matter on the applicable law.

28   See Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s
                                                       1
     Case 2:20-cv-00195-JAM-CKD Document 124 Filed 12/22/20 Page 2 of 3


 1   conclusions of law are reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d
 2   452, 454 (9th Cir. 1983).
 3            The court has reviewed the applicable legal standards and, good cause appearing,
 4   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,
 5   IT IS HEREBY ORDERED that:
 6         1. The findings and recommendations (ECF No. 85) are ADOPTED IN FULL;
 7         2. Defendants’ motions to dismiss (ECF Nos. 63, 64) are GRANTED IN PART as follows:
 8               a. The motion to dismiss the First Cause of Action for deliberate indifference is
 9                   granted as to defendants Asman, Bradley, and Wanie, and those claims are
10                   dismissed with prejudice;
11               b. The motion to dismiss the Fourth Cause of Action for deprivation of familial
12                   relations is granted as to defendants Asman, Bradley, and Wanie, and those claims
13                   are dismissed with prejudice;
14               c. The motion to dismiss the Eighth Cause of Action for negligent supervision and
15                   training is granted as to all defendants named therein except Dr. C. Smith, and
16                   those claims are dismissed with prejudice;
17               d. The motion to dismiss the Tenth Cause of Action for negligence is granted as to all
18                   moving defendants except Drs. Ashe, Rudas, and C. Smith, and those claims are
19                   dismissed with prejudice;
20               e. The motion to dismiss the Eleventh Cause of Action is granted, and the claims are
21                   dismissed in their entirety with prejudice;
22               f. The motion to dismiss the Twelfth Cause of Action for violations of California
23                   Civil Code § 52.1 is granted as to all defendants named therein except Drs. Ashe,
24                   DeNigris, Rudas, and C. Smith, and those claims are dismissed with prejudice;
25               g. The motion to dismiss the Sixteenth Cause of Action for negligent infliction of
26                   emotional distress is granted, and the claims are dismissed in their entirety with
27                   prejudice; and
28   ///
                                                        2
     Case 2:20-cv-00195-JAM-CKD Document 124 Filed 12/22/20 Page 3 of 3


 1            h. The motion to dismiss plaintiffs’ punitive damages claim in the Ninth Cause of
 2               Action for wrongful death is granted, and those claims are dismissed with
 3               prejudice.
 4

 5   DATED: December 21, 2020                   /s/ John A. Mendez
                                                THE HONORABLE JOHN A. MENDEZ
 6                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
